Citation Nr: 0403426	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-04 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for joint pain, 
manifested by finger swelling, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for dental disability 
as secondary to a service-connected disability.  

3.  Entitlement to a rating in excess of 10 percent for 
duodenitis with ulcer.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right knee meniscectomy.  

5.  Entitlement to an initial (compensable) rating for pes 
planus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had active service from October 1980 to February 
1981 and in the Persian Gulf from October 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an October 1997 rating decision, the RO denied service 
connection for numerous disorders to include chondromalacia 
of the right knee and pes planus, status post surgery for 
hammertoe deformity; and joint pain all claimed as due to 
undiagnosed illness and denied an evaluation in excess of 10 
percent for duodenitis with small ulcer.  A January 2000 
rating decision granted service connection for disorders to 
include right knee chondromalacia and pes planus and assigned 
noncompensable evaluations.  Note:  As the veteran expressed 
disagreement with the initial evaluations assigned, Fenderson 
v. West, 12 Vet. App. 119 (1999) is applicable.  
Subsequently, the veteran was awarded a temporary total 
rating for the hospitalization for the right knee from March 
8, 2000, to April 30, 2000, and a 10 percent rating was 
assigned for the service-connected right knee disorder 
effective May 1, 2000.  In April 2002, the RO denied service 
connection for a dental disability as secondary to service-
connected duodenitis with small ulcer or headaches.  

It appears that the veteran raised the issue of entitlement 
to a total rating based on individual unemployability.  This 
issue is referred to the RO.

The veteran testified at a personal hearing at the RO in 
Jackson, Mississippi in May 2003 and before the undersigned 
Veterans Law Judge in June 2003.  


REMAND

At recent hearings, the veteran testified as to increased 
severity in her service-connected duodenitis with ulcers, 
right knee disorder, and pes planus and stated that they 
prevented her from working.  She indicated that she received 
ongoing treatment at the Jackson VA Medical Center (VAMC) and 
reported that she was scheduled for additional right knee 
surgery in August 2003. 

VA examinations in 2001 and 2002 note possible relationships 
between vomiting and dental caries, but do not relate the 
veteran's dental problems to either her service-connected 
duodenitis or migraine headaches.  The evidence of record 
included complaints and findings of joint pain, but does not 
include an opinion as to the etiology of the joint pain.  

Under VCAA, VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The Veterans Benefits Administration 
Appeal Management Center (VBA AMC) should 
contact the veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for any of the disabilities 
on appeal since June 2003 or any records 
that are not currently included in the 
clams file.  With any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.   If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file.  

2.  After the completion of #1 above, the 
veteran should be scheduled for VA dental 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiner is requested to comment on the 
veteran's deteriorating dental caries 
condition and provide an opinion as to 
whether this problem is directly due to 
and/or proximately the result of her 
service-connected duodenitis or migraine 
headaches.   The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 

3.  After the completion of #1 above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current musculoskeletal 
disability associated with joint pain and 
finger swelling.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
claims file and provide an opinion as to 
the cause of the joint pain and/or 
swelling in the fingers and whether it is 
at least as likely as not (50 percent 
probability) that any current finger 
joint pain and/or swelling is 
attributable to the veteran's service to 
include service in the Persian Gulf War 
in 1990 and 1991.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion. 

4.  After the completion of #1 above, the 
veteran should be afforded a VA 
examination to determine the nature and 
extent of current residuals of the right 
knee disorder and pes planus.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction of the examinations.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
As to the right knee, the examiner should 
conduct range of motion testing, 
specifying the range of motion in flexion 
and extension pursuant to diagnostic 
codes (DCs) 5260 and 5261.  Additional 
DCs regarding the knee should be 
considered.  As to the pes planus, the 
examiner is requested to comment on the 
severity of this disorder while 
considering the appropriate DCs regarding 
the foot (DCs 5276-5284).   

Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected right knee disability and pes 
planus upon the veteran's ordinary 
activity and on how it impairs her 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion. 

5.  After completion of # 1 above, the 
veteran should also be scheduled for VA 
examination to determine the nature and 
extent of any current duodenitis with 
ulcer.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiner is requested to comment on 
whether the veteran's condition is mild, 
moderate, moderately severe, or severe as 
described under DC 7305.  Any other 
appropriate DCs should also be 
considered.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal to include any application of the 
provisions of 38 C.F.R. § 3.321.  If the 
any of benefits remain denied, the VBA 
AMC should issue a SSOC addressing such 
issue(s).  The SSOC must contain notice 
of all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the issues 
currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




